UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166171 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Oregon 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 818 North Russell Street, Portland (Address of principal executive offices) (Zip Code) 1-877-798-8326 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: none Securities registered pursuant to section 12(g) of the Act: Common Stock, par value, $0.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. oYesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesýNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$33,650,665 as of June 30, 2012. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:65,158,883 shares of common stock as of March 28, 2013. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates by reference certain information from the registrant’s definitive proxy statement for the 2013 Annual Meeting of Shareholders to be filed on or before April 30, 2013. 1 RESPECT YOUR UNIVERSE, INC. DECEMBER 31, 2012 INDEX TO FORM 10-K PART I Page Item 1 Business 3 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 6 Item 2 Properties 6 Item 3 Legal Proceedings 6 Item 4 Mine Safety Disclosures 6 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6 Selected Financial Data 8 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A Quantitative and Qualitative Disclosures About Market Risk 15 Item 8 Financial Statements and Supplementary Data 15 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 15 Item 9A Controls and Procedures 15 Item 9B Other Information 16 PART III Item 10 Directors, Executive Officers and Corporate Governance 17 Item 11 Executive Compensation 17 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13 Certain Relationships and Related Transactions, and Director Independence 17 Item 14 Principal Accounting Fees and Services 17 PART IV Item 15 Exhibits, Financial Statement Schedules 18 2 PART I Note about Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended. Forward-looking statements may also be made in the Company’s other reports filed with or furnished to the United States Securities and Exchange Commission (the “SEC”).In addition, from time to time, the Company through its management may make oral forward-looking statements.Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from such statements.The words “believe,” “expect,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely” and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance, and therefore you should not put undue reliance upon them. Some of the factors that may cause actual results to differ materially from those indicated in these statements include without limitation: · changes in general economic or market conditions that could impact consumer demand for our products; · our product lines, including that we intend to launch additional product lines in the future; · our business plan; · capital expenditure programs; · the enforceability of our intellectual product rights; · projections of market prices and fluctuations of product costs; · sales of our products; · our marketing, branding and sponsorship initiatives; · our need for and ability to raise capital; · our ability to retain the services of our senior management and key employees; · our ability to sell excess inventory The forward-looking statements contained in this Form 10-K reflect our views and assumptions only as of the date hereof and the Company undertakes no obligation to update or revise any forward-looking statements after the date on which the statement is made. Throughout this Annual Report on Form 10-K references to “we”, “our”, “us”, “the Company”, and similar terms refer to Respect Your Universe, Inc. Item 1 Business Overview Respect Your Universe is a performance lifestyle apparel brand focused on the needs of the athlete. Our men's and women'sperformanceand active wear lines are designed for an athletic consumer and suited for a performance lifestyle. The Respect Your Universe brand is based on respect, strength, honor and sustainability. Crafted from organic and/or recycled materials, our products are focused on performance, comfort and style, but also designed with respect toward maintaining the health of our environment. We were incorporated in the State of Nevada in November 2008.Our corporate headquarters and operations are located in Portland, Oregon, a major hub in our industry.We have retained a senior leadership team with extensive experience in the sports apparel industry.All products are designed, developed and tested at our corporate headquarters, and all production takes place in some of the top factories in our industry. We sell our products through three primary channels: wholesale, retail and e-commerce.Our initial product line launched in February 2012, which coincided with the roll out of our online store at ryu.com.In October 2012, we opened our first retail store at The Shoppes at the Palazzo in Las Vegas, Nevada.We continue to develop our wholesale channel through a mix of specialty retailers, e-tailers, large multi-door retailers, gyms, and international distributors. 3 In the fourth quarter of 2012, management concluded that it was no longer a development stage enterprise.This determination was in light of the following considerations: principal operations were underway, the Company was producing and marketing a full line of men’s and women’s apparel, and generating revenues through all three sales channels. Product Lines Our products include performance and lifestyle apparel and accessories that are environmentally friendly and meet the demands of an active lifestyle.Our men’s and women’s lines are comprised of up to 90 percent organic and recycled materials, utilizing some of the best yarn and fabric suppliers in the world.We currently market two commercial product lines each year for the Spring/Summer (“Spring”) and Fall/Holiday (“Fall”) seasons. In February 2012, we launched a limited Spring 2012 men’s line.Our Fall 2012 season included an expanded men’s line and the roll out of our women’s line of apparel and accessories.Delivery of our Fall lines continued into the fourth quarter of 2012 along with the introduction of a limited line of winter outerwear. We released a limited Spring 2013 line in March 2013 that included approximately 18 new men’s and women’s styles.Approximately 10 additional styles were designed for the Fall 2013 season and are currently in production at our factories.We anticipate these new styles will arrive at our warehouse in June and July 2013. Our Spring 2014 line has been designed and is currently in development.It will include approximately 20 new men’s and 20 new women’s styles as well as additional accessories and a limited number of carryover styles.We anticipate production will begin in October 2013 and arrival at our warehouse expected for December 2013.Our Fall 2014 line is currently in design. Product Research and Development We understand our research and development efforts are a key factor for success.Portland’s proximity to a vast pool of apparel design talent, along with its eco-conscious reputation, provides us the resources and skills needed to support our product development and growth.We use technical innovation in the construction of our apparel to create products that enhance an active lifestyle.Our products are manufactured with technical fabrications produced by third parties and developed in collaboration with our product development team. Exit 21 We had contracted with Exit 21 Global Solutions, LLC (“Exit 21”), a consulting firm controlled by our former Chief Executive Officer and our current Chief Operating Officer, to assist us in the design, development and sourcing all of our products through our Spring 2013 product line.Starting with our Fall 2013 product line creation, for which work commenced in April 2012, we are no longer contracting with Exit 21 and are managing product creation directly using internal resources supplemented with independent contractors as required. Product Manufacturing Respect Your Universe outsources the commercial manufacturing of its product lines to factories outside of the United States.During 2012, production occurred primarily at manufacturers located in Asia.Our independent suppliers buy raw materials in bulk for the manufacturing of our apparel and accessories. Our international sources of supply are subject to the usual risks of doing business abroad, such as possible revaluation of currencies, import duties, safeguard measures, trade restrictions, restrictions on the transfer of funds and, in certain parts of the world, political instability and terrorism. We have not, to date, been materially affected by any such risk, but cannot predict the likelihood of such developments occurring in the future. 4 Product Distribution We have deployed a multi-channel distribution strategy to deliver our products to consumers.Our wholesale channel consists of athletic specialty retailers, e-tailers, large multi-door sporting goods and department stores, gyms and distributors.Our e-commerce channel consists of the ryu.com web store, which was launched in February 2012 and provides a global consumer base access to our entire product line.Our third channel, retail, includes our first retail store in Las Vegas, Nevada, which opened at the end of October 2012 and is located in the The Shoppes at the Palazzo. We have contracted with third parties to outsource our inventory receiving, warehousing and our product fulfillment needs. Product Marketing We create awareness and demand for our products through the following marketing strategies: digital marketing, media placements, product seeding, sports marketing and social media. We use digital marketing strategies to bring consumers to our website at ryu.com to introduce them to our brand and present our product lines for sale through our web store.We have partnered with a reputable public relations firm to support our brand development through distribution of news releases to local and national media, strategic media placements that will introduce our brand to target consumers and through social media support. We have established a social media strategy for communicating directly with consumers to build awareness and interest in Respect Your Universe.Through the use of platforms including Facebook, Twitter, Instagram and Pinterest we are building a strong community following and interacting with our brand. Our sports marketing efforts have focused on creating relationships with professional and amateur athletes through sponsorship agreements.During 2012 we had endorsement agreements with several professional athletes including Jonny Gomes (MLB), Phil Heath (bodybuilding), Jon Fitch (MMA) and other professional athletes spanning various sports.In February 2013, we executed an endorsement agreement with Liz Arch (creator of Primal Yoga). In December 2011, we entered into a sponsorship agreement with Zuffa Marketing LLC to sponsor a select number of UFC events.As a sponsor of the UFC we had certain marketing rights for the RYU brand at selected pay-per-view and weigh-in events, use of the UFC logo on our products and website, and access to certain UFC digital media assets.The agreement expired in December 2012 and was not renewed. Competition The market for athletic apparel is highly competitive.We compete with a significant number of apparel brands, as well as wholesalers and direct sellers of performance and lifestyle athletic apparel.Many of our competitors have significant advantages over our Company in terms of scale, operating histories, number of locations, capital and other resources.The intense competition and the rapid changes in technology and consumer preferences constitute significant risk factors for our operations in the industry. We area company that has only recently commenced commercial operations. Accordingly, there can be no assurances that we can successfully compete in our industry.We believe that the vision of our brand, which is to inspire people with active lifestyles to respect themselves, others and the world they live in, is compelling and relevant to consumers across all demographics.We also believe that our vision, combined with a strategy of using high quality performance lifestyle apparel as a platform for delivering our brand’s message, differentiates us and will enable us to obtain a competitive position in the industry. Patents and Trademarks On December 10, 2008, a U.S. federal trademark registration was filed for RYU. This trademark is owned by Respect Your Universe,Inc. The U.S. Patent and Trademark Office (“USPTO”) has given theRYU trademark serial number of77630773. 5 On December 10, 2008,a U.S. federal trademark registration was filed forRESPECT YOUR UNIVERSE. This trademark is owned by Respect Your Universe, Inc. The USPTO has given theRESPECT YOUR UNIVERSE trademark serial number of 77630779. We intend to continue to strategically register, both domestically and internationally, existing patents, trademarks and copyrights that are consistent with our vision for the future of our brand.Additionally, we intend to strategically register both domestically and internationally, patents, trademarks and copyrights that we develop in the future. Employees We currently have eleven full time employees and five part-time employees.Our employees are responsible for performing or overseeing all operations of the Company.Specifically, our employees’ direct responsibilities include, but are not limited to, seeking the investment capital necessary to build and help sustain commercial operations, creating and executing our marketing, branding and sales strategy, driving the overall product design strategy, directing product development, operations, sales, finance and general administrative duties. Item 1A Risk Factors Not required for a smaller reporting company. Item 1B Unresolved Staff Comments Not required for a smaller reporting company. Item 2 Properties Our corporate headquarters and principal operations are located at 818 North Russell Street, Portland, Oregon 97227.We are leasing approximately 2,400 square feet of office space for a term of one year.The lease expires in August 2013 and we have the option to extend the lease term for an additional twelve months. Our initial retail store is located at the Shoppes at the Palazzo at 3327 South Las Vegas Boulevard, Las Vegas, Nevada 89109. We are leasing approximately 1,600 square feet of retail space for a term of 2 years.The lease expires on July 31, 2014, and we have the option to terminate the lease at any time after August 1, 2013. We outsource the manufacturing of our products and the distribution and warehousing needs for our products to third parties and as such have no current plans to lease or own space for such needs.We believe that our current locations will be sufficient for the operation of our business over the next twelve months. Item 3 Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings that arise in the ordinary course of business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. Item 4 Mine Safety Disclosures Not applicable. 6 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock trades on the OTCQB Marketplace, operated by OTC Markets Group Inc. under the symbol “RYUN” as well as on the Toronto Venture Stock Exchange under the symbol “RYU”. The following table sets forth the quarterly high and low bid prices for our Common Stock during the last two fiscal years, as reported by the OTCQB. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Bid Prices ($) 2011 Fiscal Year High Low March 31, 2011 n/a n/a June 30, 2011 September 30, 2011 December 31, 2011 2012 Fiscal Year March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 Holders As of December 31, 2012, we had 140 shareholders of record of our common stock. Dividend Policy The payment of dividends in the future rests within the discretion of our Board of Directors and will depend upon our earnings, capital requirements and financial condition, as well as other relevant factors. We do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information On June 10, 2011, we adopted the 2011Incentive Award Plan(the “2011 Plan”) and on May 18, 2012, the Board of Directors approved certain revisions to the 2011 Plan, resulting in our 2012Stock Option(the “2012 Plan”) whereby the aggregate number of securities reserved for issuance was revised to 8,487,925 shares of our common stock. 7 The following table gives information about our common stock that may be issued under our existing equity compensation plans as of December 31, 2012. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 Equity compensation plans not approved by security holders Total Represents options issued to purchase common stock under the Company’s 2011 Stock Option plan, which was approved by its security holders. Represents options issued to purchase common stock under the Company’s 2012 Stock Option plan, which has not yet been approved by the Company’s security holders, and warrants to purchase common stock issued to consultants not a part of any formal equity compensation plan. Use of Proceeds from Public Offering of Common Stock On August 3, 2012 we completed a public offering in which we sold 5,882,500 shares of our common stock.We raised a total of $4,956,999 in gross proceeds from the offering, or $4,491,174 in net proceeds after deducting placement agent commissions of $247,849 and other offering costs of $217,976. As of December 31, 2012, we had used approximately $4.2 million of the net proceeds from our offering for brand marketing, opening retail stores for our products, selling, general and administrative expenses and working capital. We anticipate that we will continue to use the remaining net proceeds from our offering for the same purposes. The timing and amount of our actual expenditures of the remaining offering net proceeds will be based on many factors, including without limitation, cash flows from operations and the anticipated growth of our business. There has been no material change in the planned use of proceeds from our offering as described in the final prospectus filed with the SEC on June 26, 2012 pursuant to Rule 424(b) promulgated by the SEC under the Securities Act of 1933, as amended. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6 Selected Financial Data Not required for smaller reporting companies. Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. 8 Overview Respect Your Universe is a performance lifestyle brand that engages in the development, marketing and distribution of apparel and accessories. Our fiscal 2012 results demonstrates our continued focus on the development of our brand, products and positioning ourselves for sustainable, profitable long-term growth. Results of Operations Revenue Revenues during the years ended December 31, 2012 and 2011 were $848,981 and $2,821, respectively.The significant increase is due to 2012 being the first year the Company launched its product lines.Our first season of product became available to retailers in January 2012, and to consumers through our web site in February 2012.We opened our first retail store in Las Vegas, Nevada in October 2012.By contrast, during 2011, we had produced only a limited quantity of graphic tee shirts and headwear for sale on our website. Cost of Goods Sold Cost of goods sold during the year ended December 31, 2012 was $1,964,138.By contrast, we did not recognize any cost of goods sold during the year ended December 31, 2011, due to nominal sales. During the fourth quarter of 2012, we identified specific inventories to sell through our wholesale channel at close-out prices.Several factors led us to this decision.First, we acquired the services of a third party consultant in September to assist us with expanding our wholesale channel and with strategically evaluating the salability of our current brand and product lines.Second, with the opening of our first retail store in late October, we completed the introduction of our brand and product line to the market through all three of our sales channels.Lastly, we initiated a rebranding strategy in December that no longer aligned with certain attributes of our current product lines.Based on the collective input received during the quarter, we concluded that it was necessary to close-out a significant portion of our inventory.As of December 31, 2012, the Company assessed the market value of a significant portion of its inventory on hand and determined that the market value was significantly less than its cost. As such, the Company recorded a lower of cost-or-market (“LCM”) adjustment of $1,401,220 in December 2012, as discussed in Note 5 to the financial statements. Gross (Loss) Profit Gross (loss) profit during the years ended December 31, 2012 and 2011 was ($1,115,157) and $2,821, respectively.The gross loss in 2012 was driven by the LCM inventory adjustment described above. Additionally, in 2012 the Company recorded a write-off of $87,889 related to excess materials purchased in connection with the production of its product lines. The table below presents the Company’s actual results by operating segment, as they relate to its revenue, cost of goods sold, gross (loss) profitand gross margin.The LCM write-down described above is included within Wholesale, as the Company expects to close out the related goods through its wholesale channel.The write-off of excess inventory is included in Other. Segment Wholesale Retail Ecommerce Other Total Revenue $ Cost of goods sold ) Gross (loss) profit $ ) $ $ $ ) $ ) Gross margin -296% 68% 54% -4199% -131% 9 Selling and Marketing Costs We incurred $3,390,574 and $824,763 in selling and marketing expenses during the years ended December 31, 2012 and 2011, respectively.We used significant resources during these periods to generate sales and create awareness and demand for our products through sports marketing agreements, product seeding, digital marketing and social media.The increase in 2012 is primarily related to our selling efforts and marketing initiatives in connection with the launch of our initial product line, brand development and the opening of our retail store in 2012.The Company did not have selling expense in 2011 as the Company’s product had not been introduced to the market, and sales in 2011 were nominal.Selling expense for 2012 and 2011 was $745,629 and $0, respectively. Of the total selling and marketing expense for 2012, $878,155 was share-based (non-cash) expense primarily related to stock-for-services marketing contracts. Of the total amount expensed in 2011, $63,900 was for related party development of brand and marketing media, and $116,618 was share-based (non-cash) expense primarily related to stock-for-services marketing arrangements. Product Creation Costs During the year ended December 31, 2012, we incurred product creation expenses of $905,737 compared to $366,360 during the year ended December 31, 2011. Of the total amounts expensed, $513,426 and $356,144 were paid to Exit 21, an entity controlled by our former Chief Executive Officer and current Chief Operation Officer, respectively. The increase from 2011 to 2012 is a result of significant resources being allocated to design, development, and formulation of the Company’s Spring and Fall 2013 product lines. Product creation expenses incurred in 2012 consisted of formulating product concepts, construction of prototypes related to the Company’s proposed new product lines. General and Administrative Costs General and administrative expenses for the year ended December 31, 2012 were $4,455,635 compared to $5,257,224 for the year ended December 31, 2011.This decrease is the result of significantly less share-based expense, as the Company incurred significant share-based compensation in 2011 for its then contracted former chief executive and current chief operating officers.The Company’s chief executive and chief operating officers were not contracted in 2012, and as such the Company did not incur similar expense in 2012. The primary components of general and administrative expense during the 2012 period were employee compensation of $1,500,785 ($379,102 share-based), investor relations expense of $1,278,362 ($1,083,160 share-based) and professional fees of $769,963 related to audit, legal, and retail consulting services.The primary components of general and administrative expense for 2011 were professional and consulting fees of $2,643,421 ($2,274,875 from share-based compensation), employee compensation expense of $1,657,294 ($1,407,806 from share-based compensation), and investor relations expense of $513,982 ($234,888 from share-based compensation). In December 2011, we executed an agreement for the development of a new website to support the expanded web store, which launched during the first quarter of 2012.As a result, we recognized an impairment loss in the amount of $31,890 based on the net asset value of the original site as of December 31, 2011. Net Loss As a result of the above, our net loss for the year ended December 31, 2012 was $9,868,603, as compared to a loss of $6,477,416 for the comparable 2011 period. Financial Condition As of December 31, 2012, we had current assets of $1,896,595, current liabilities of $617,050 and working capital of $1,279,545 compared to current assets of $3,836,751, current liabilities of $497,307 and working capital of $3,339,444 at December 31, 2011. 10 Our cash balance as of December 31, 2012 was $295,211 compared to $2,698,719 at December 31, 2011.In the third quarter of 2011, we received $6,124,234 in net proceeds from the issuance of common stock and warrants pursuant to private placements.In February 2012, we successfully raised $1,500,000 in additional capital though equity financing.In April 2012, we filed a prospectus to become listed on the Canadian TSX Venture Stock Exchange and a concurrent initial public offering.The offering was successfully closed in August 2012 and we raised $4,476,930, net of direct offering costs.On August 10, 2012, our shares began trading on the TSX Venture Stock Exchange under the ticker symbol RYU and we continue to be listed on the OTCQB under the ticker symbol RYUN. Operating Activities During the year ended December 31, 2012, we used cash in the amount of $8,015,690 in operating activities.The principal adjustments to reconcile the net loss to net cash used in operating activities were share-based compensation - stock of $1,088,000, share-based compensation - options of $741,796, share-based compensation - warrants of $297,076, an increase in inventory of $1,232,533, and a decrease in prepaid expenses of $684,207. By comparison, during the year ended December 31, 2011, we used cash in the amount of $3,324,290 in operating activities. The principal adjustments to reconcile the net loss to net cash usedin operating activities were share-based compensation - stock of $347,818, share-based compensation - options of $3,623,590, an increase in prepaid expenses of $536,446, an increase in accounts payable and accrued liabilities of $347,688, and a decrease in accounts payable - related party of $343,075. Investing Activities We used cash in the amount of $322,590 in investing activities during the year ended December 31, 2012.Investing activities during the period included $171,072 for property and equipment purchases primarily related to the opening of our retail store, $135,148 for intangible assets, which included the development of patents and trademarks, website development costs and the acquisition of our new domain name.All costs have been capitalized and depreciated or amortized over the expected useful lives of the assets.Depreciation and amortization during the year ended December 31, 2011 totaled $55,957.We also paid $16,370 as a security deposit for our retail store. By contrast, we used cash in the amount of $109,533 in investing activities during the year ended December 31, 2011.Investing activities during the period included $49,127 for property and equipment purchases, $60,406 for the acquisition of intangible assets.All costs have been capitalized and amortized over the expected useful lives of the assets.Depreciation and amortization during the year ended December 31, 2011 totaled $8,526. Financing Activities During the year ended December 31, 2012, we borrowed $200,005 against our line of credit as a bridge loan until proceeds from the IPO in Canada became available.The balance including interest of $712 was subsequently repaid in the same quarter.We also repaid $25,000 to related parties, paid $10,258 towards capital lease obligations and received gross proceeds from the sale of common stock and warrants of $6,441,300, of which $471,270 was paid in offering costs for net cash provided by financing activities of $5,934,772.Non-cash financing activities during the 2012 period included warrants issued for capital lease of $9,044 and capital lease obligations incurred to acquire intangible assets of $114,490. During the year ended December 31, 2011, we received related party advances in the amount of $25,000, repaid $20,000 to related parties, and received net proceeds from the issuance of common stock and warrants of $6,124,234 for total cash provided by financing activities of $6,129,234.Non-cash financing activities during the 2011 period included prepayment of expenses of $228,322 with stock issuances. Liquidity and Management’s Plan The Company commenced operations as a development stage enterprise in 2009 and has incurred losses from inception.As shown in the accompanying consolidated financial statements, we incurred a net loss of $9,868,603 and had net cash used in operating activities of $8,015,690 during 2012.As of December 31, 2012, our cash balance was $295,211, and management believes that the Company will need to raise substantial additional equity capital during 2013 in order to support current operations and planned development.These factors raise substantial doubt as to our ability to continue as a going concern. 11 Although our operations began in 2009, we did not emerge from a development stage until the fourth quarter of 2012.Activities before 2012 included product research and development, establishing supply sources, developing markets, recruiting personnel and raising capital.In January 2012, we launched our initial men’s line with a limited number of styles of apparel and accessories.The line was made available to retailers in January 2012 and direct-to-consumers through our web store in February 2012.In July 2012, we added to our men’s line and introduced our first line of women’s apparel and accessories.In late October 2012, we opened our first retail store in Las Vegas, Nevada. Sales generated in 2012 fell significantly short of expectations.Management attributes the shortfall primarily to the Company’s initial positioning as a premium performance apparel brand within the niche sport of Mixed Martial Arts (MMA), lower than expected sales generated through our association with a major MMA promoter, as well as an emphasis on generating a significant percentage of total sales through an undevelopedwholesale channel.Consequently, we carried significant excess inventory as of December 31, 2012.As described in Note 5 to the financial statements, after assessing the market value of our inventory on hand at year-end, management determined that a significant write-down was appropriate. In light of our findings, we are in process of implementing a rebranding strategy that we believe will appeal to a broader consumer base.While we continue to believe that our wholesale channel will play a major role in our long-term growth plans, we also anticipate that we will need to shift our growth strategy in the near term and place greater emphasis on developing our brand through our retail and ecommerce channels. Management plans to seek additional capital to support and expand its operations and, during the first quarter of 2013, raised $1,380,818 through the issuance of equity securities as discussed in Note 18 to the financial statements.While management plans to generate increasing revenues and to continue financing the Company through the issuances of additional equity securities, there can be no assurance that sufficient revenue or financing will occur to meet the Company’s cash needs for the next 12 months. Critical Accounting Policies Our significant accounting policies are summarized in Note3to thefinancial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would affect our results of operations, financial position or liquidity for the periods presented in this report. We believe the following critical accounting policies and procedures, among others, affect our more significant judgments and estimates used in the preparation of our consolidated financial statements: Inventory Inventory is valued on a lower of cost or market basis based upon the weighted average method of inventory costing.Market value is estimated based upon assumptions made about future demand and retail market conditions.If the Company determines that the estimated market value of its inventory is less than the carrying value of such inventory, it records a charge to cost of goods sold to reflect the lower of cost or market. 12 Impairment of Long Lived Assets The Company periodically evaluates whether events and circumstances have occurred that may warrant revision of the estimated useful lives of property, equipment and intangible assets or whether the remaining balance of property, equipment and intangible assets should be evaluated for possible impairment. Revenue Recognition The Company recognizes product revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is probable. Revenue is recorded net of discounts and an allowance for estimated returns. The allowance for estimated returns related to web sales and retail sales is currently 3% of sales based on the Company’s return policy on its direct-to-consumer sales. The allowance for estimated returns related to wholesale sales is currently 4% based on the Company’s historical wholesale customer returns. The allowance is reflected as an accrued liability on the balance sheet. Income Taxes Income taxes are accounted for under the asset and liability method. Deferred income tax assets and liabilities are established for temporary differences between the financial reporting basis and the tax basis of the Company’s assets and liabilities at tax rates expected to be in effect when such assets or liabilities are realized or settled. Deferred income tax assets are reduced by valuation allowances when necessary. Assessing whether deferred tax assets are realizable requires significant judgment. The Company considers all available positive and negative evidence, including historical operating performance and expectations of future operating performance. The ultimate realization of deferred tax assets is often dependent upon future taxable income and therefore can be uncertain. To the extent the Company believes it is more likely than not that all or some portion of the asset will not be realized, valuation allowances are established against the Company’s deferred tax assets, which increase income tax expense in the period when such a determination is made. Income taxes include the largest amount of tax benefit for an uncertain tax position that is more likely than not to be sustained upon audit based on the technical merits of the tax position. Settlements with tax authorities, the expiration of statutes of limitations for particular tax positions, or obtaining new information on particular tax positions may cause a change to the effective tax rate. Share-Based Payments The Company estimates the cost of share-based payments to employees based on the award’s fair value on the grant date and recognizes the associated expense ratably over the requisite period.The estimated cost is derived using the Black-Scholes option-pricing model, which includes assumptions that are highly subjective.The Company may adjust these assumptions periodically to reflect changes in market conditions and historical experience.Consequently, expenses reported for share-based payments to employees in the future may differ significantly from those reported in the current period. When estimating fair value, the Company has considered the following variables: ● The risk-free interest rate assumption is based on the U.S. Treasury yield for a period consistent with the expected term of the option in effect at the time of the grant. ● The Company has not paid any dividends on common stock since our inception and do not anticipate paying dividends on our common stock in the foreseeable future. ● The expected life of the award is computed using the “simplified” method as permitted under the provisions of Staff Accounting Bulletin (“SAB”) 107. 13 ● The expected volatility is based on the historical volatility of our common stock based on the daily quoted closing trading prices and comparison to peer data. ● The forfeiture rate is based on an estimate of awards not expected to fully vest. The straight-line attribution method is used for awards that include vesting provisions.If an award is granted, but vesting does not occur, any previously recognized expense is reversed in the period in which the termination of service occurs. The Company measures the fair value of share-based payments to non-employees at the measurement date, which occurs at the earlier of the date performance commitment is reached or performance is completed.Recognition of share-based payments occurs as services are received.The Company treats fully-vested, non-forfeitable shares issued to non-employees in the same manner as if it had paid for the services received with cash.Unvested, forfeitable shares are accounted for as unissued until the point vesting occurs. Regarding warrants issued in connection with stock offerings and those issued to non-employees as consideration for services, the Company’s warrant contracts are accounted for in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity. All such warrant agreements contain fixed strike prices and number of shares that may be issued at the fixed strike price, and do not contain exercise contingencies that adjust the strike price or number of shares issuable upon settlement of the warrants. All such warrant agreements are exercisable at the option of the holder and settled in shares of the Company. All such warrant agreements are initially measured at fair value on the grant date and accounted for as part of permanent equity. Contractual Commitments The following table presents our estimated contractual commitments: Thereafter Inventory purchase obligations (1) $ $
